Justice HUDSON
dissenting.
Because the majority’s opinion here significantly, and in my view unnecessarily, alters our Fourth Amendment jurisprudence by introducing subjectivity and vagueness into our Fourth Amendment analysis and effectively overruling this Court’s prior precedent, I respectfully dissent.
As a starting point, there is no doubt in my mind that, when he stopped defendant’s vehicle, Sergeant Darisse acted upon a reasonable belief that defendant violated the law by operating a vehicle with one malfunctioning brake light. It is my guess that, before the COA’s surprising decision below, most citizens of this state believed that a malfunctioning brake light represented legal grounds for a traffic stop and a citation. This belief was the only reason given for the stop; *284there was otherwise nothing to indicate that the vehicle, which was not being driven by defendant, was being operated improperly. The trial court’s findings on denying defendant’s motion to suppress remain unchallenged and are therefore binding on appeal. They include the finding that Sergeant Darisse activated his blue light upon observing “the right brake light of the vehicle not to function.” The trial court then concluded that the officer had reasonable articulable suspicion that the vehicle and driver were violating laws by having a brake light that was not functioning properly. The Court of Appeals held that there was no violation of any of the applicable statutes, N.C.G.S. §§ 20-129(d), 20-129(g), and 20-183.3, and therefore no legal or constitutional basis for the stop.
In the Court of Appeals the State argued that the trooper “actually observed a violation of N.C.[G.S.] § 20-129(d)” and that “[defendant’s reliance on ‘mistaken belief’ cases ... is therefore misplaced.” Defendant argued, and the Court agreed, that there was no violation of the statutes. It was neither argued nor held that the trooper had a “reasonable if mistaken belief,” just whether there was or was not a violation of the statutes.
Instead of bringing to this Court the issue of statutory interpretation, the State presented its single issue to be reviewed as: “Did the Court of Appeals err in holding that a stop based on a mistaken belief is not objectively reasonable and cannot support reasonable suspicion to stop the vehicle?” This Court allowed review of an issue not decided by the Court of Appeals and has now opened a Pandora’s box by approving of the use of evidence obtained solely because of a traffic stop based upon an officer’s mistake of law. I must respectfully dissent.
There are many problems with the majority’s decision — it introduces subjectivity into what was previously a well-settled objective inquiry and creates an interpretive role regarding state statutes for police officers and police departments. The danger in adopting a new constitutional rule here is that this particular case seems so innocuous: Of course it is reasonable that an officer would pull over a vehicle for a malfunctioning brake light. But this new constitutional rule will also apply in the next case, when the officer acts based on a misreading of a less innocuous statute, or an incorrect memo or training program from the police department, or his or her previous law enforcement experience in a different state, or his or her belief in a nonexistent law.
*285There is ample precedent for the decision the majority could have made here, both in this state and in federal courts. This Court has repeatedly and recently stated that what an officer believes is irrelevant to Fourth Amendment analysis — only the objective facts and the actual law matter. In State v. Barnard, we stated that it was “irrelevant” that the officer stopped the car for a perceived, but actually nonexistent, statutory violation, saying that “[t]he constitutionality of a traffic stop depends on the objective facts, not the officer’s subjective motivation.” 362 N.C. 244, 248, 658 S.E.2d 643, 645-46, cert. denied, 555 U.S. 914, 129 S. Ct. 264 (2008). In State v. Ivey we invalidated a stop when the objective facts showed that there was no actual statutory violation. 360 N.C. 562, 565, 633 S.E.2d 459, 461-62 (2006), abrogated on other grounds, State v. Styles, 362 N.C. 412, 415 n.1, 665 S.E.2d 438, 440 n.1 (2008). The majority implicitly-overrules both of these cases today.
While the majority quotes the United States Supreme Court’s decision in Ornelas v. United States as if that decision supports its position, the Court in Ornelas actually said the precise opposite a few sentences after the quote in the majority opinion: When evaluating a stop based on reasonable suspicion, “the issue is whether the facts satisfy the . . . statutory . . . standard, or to put it another way, whether the rule of law as applied to the established facts is or is not violated.” 517 U.S. 690, 696-97, 116 S. Ct. 1657, 1662 (1996) (emphasis added) (citation and quotation marks omitted). There is no room for reasonable mistakes of law under the Ornelas articulation of the rule; either the law was violated and the stop is reasonable, or the law was not violated and the stop is not reasonable. Under our law and the law according to the United States Supreme Court, it does not matter what the officer subjectively thinks the law is. What matters is whether the objective facts show an actual violation of the law.
Further, the majority supports its reasoning with case law from the Court of Appeals for the Eighth Circuit, see United States v. Martin, 411 F.3d 998, 1001 (8th Cir. 2005), and contrasts that decision with the reasoning in the Eleventh Circuit’s decision in United States v. Chanthasouxat, 342 F.3d 1271, 1278-79 (11th Cir. 2003). Though the majority does not acknowledge so, it should be emphasized that the Eighth Circuit stands alone among the federal circuits on this issue. The First, Third, Fifth, Seventh, Ninth’, Tenth, Eleventh, and D.C. Circuits all apply some form of the rule that an officer’s mistake of law cannot be the basis for reasonable suspicion, though many allow that a stop based on a mistake of law may be constitutional if it can *286be justified objectively notwithstanding the mistake of law. See United States v. Coplin, 463 F.3d 96, 101 (1st Cir. 2006), cert. denied, 549 U.S. 1237, 127 S. Ct. 1320 (2007); United States v. Mosley, 454 F.3d 249, 260 n.16 (3d Cir. 2006); United States v. Miller, 146 F.3d 274, 279 (5th Cir. 1998); United States v. McDonald, 453 F.3d 958, 961 (7th Cir. 2006); United States v. Lopez-Soto, 205 F.3d 1101, 1106 (9th Cir. 2000); United States v. Tibbetts, 396 F.3d 1132, 1138 (10th Cir. 2005); Chanthasouxat, 342 F.3d at 1279; cf. United States v. Debruhl, 38 A.3d 293, 299 (D.C. Cir. 2012) (noting that court’s refusal to “lead this jurisdiction toward acceptance of the discredited ‘mistake of law’ justification for Fourth Amendment violations”).1 The Second, Fourth, and Sixth Circuits appear not to have decided the issue explicitly yet, though district courts in the Second Circuit apply the majority rule. See United States v. Williams, No. 11 Cr. 228, 2011 WL 5843475, at *5 (S.D.N.Y. Nov. 21, 2011) (stating that “[a] mistake of law cannot provide objectively reasonable grounds for suspicion”); see also United States v. McHugh, 349 F. App’x 824, 828 n.3 (4th Cir. 2009) (per curiam) (“[W]e assume, without deciding, that an officer’s reasonable mistake of law may not provide the objective grounds for reasonable suspicion to justify a traffic stop.”); United States v. Jones, 479 F. App’x 705, 712 (6th Cir. 2012) (“This court has not yet answered whether an officer’s objectively reasonable mistake of law can establish reasonable suspicion for a search or seizure.”). While using an imprecise tool like circuit-counting to justify a position should be done with care, the overwhelming acceptance of the position directly opposite that taken by the majority today should give us all pause.
Most troubling is that this decision imports into our jurisprudence a concept we have expressly rejected. Allowing an officer’s “reasonable mistake of law” to support a warrantless stop is the functional equivalent of a “good faith exception” for stops conducted in contravention of the law — as long as the officer acted in good faith, that is, he is reasonably unaware that his actions are inconsistent with the law, the illegality of the stop will not require suppression of *287the obtained evidence. In State v. Carter, 322 N.C. 709, 720-24, 370 S.E.2d 553, 560-62 (1988), this Court discussed at length the value of the exclusionary rule and the reason for this Court’s rejection of a good faith exception to that rule.2 One of those reasons is that “the exclusionary rule is responsible for the systematic, in-depth training of police forces in the law of search and seizure. It can be no part of our constitutional duties to signal a retreat from these salutary advances in constitutional compliance which have guided police practice in this state since 1937.” 322 N.C. at 721, 370 S.E.2d at 560 (footnote call number omitted). Yet such a retreat is exactly what the Court embraces today.3
The majority’s concern that we would be asking omniscience of our police if we invalidated this stop is overblown. We would merely be asking that our police be diligent in studying the law and remaining current on changes to the law, as I am certain they already are. While the majority claims that “we do not want to discourage our police officers from conducting stops for perceived traffic violations,” it is entirely unclear to me how a rule invalidating stops not based on the law would chill traffic stops generally, and the majority does not elaborate other than to mention the “fear that a subsequent prosecution for the violation .would be imperiled.” Other decisions by this Court that have upheld traffic stops based on observations amounting to “reasonable suspicion” illustrate how little it takes to satisfy this standard. See, e.g., State v. Otto, 366 N.C. 134, 726 S.E.2d 824, 828 (2012). Because officers (rightfully) face no punishment for a stop based on a mistake of law, and because there would be no prosecution at all absent the stop, this alleged “fear” is not very compelling. Our police forces consist of trained professionals who carefully apply the law as laid down by the General Assembly and who are fully capable of adapting to changes in the law.
By adopting the majority’s rule, we are not only potentially excusing mistakes of law in the exceedingly rare case when the Court of *288Appeals divines a novel interpretation of a statute, but also those mistakes of law that arise from simple misreadings of statutes, improper trainings, or ignorance of recent legislative changes. There is simply no reason to go to such lengths here, especially when the General Assembly has recently spoken to clarify this issue, which will undoubtedly come before us in due course. This decision is not merely unnecessary here; it is premature in light of the recent amendment to N.C.G.S. § 15A-974.
The flaws in the majority’s opinion are perhaps most apparent in its single statement that “[p]olice officers should be entitled to interpret our motor vehicle laws reasonably when conducting routine traffic stops.” Separation of powers doctrine dictates otherwise: It is the legislature’s job to write the law and the judiciary’s job to interpret the law. The job of the police is to enforce the law as it has been written by the legislature and interpreted by the courts. Proper enforcement of the law requires accurate knowledge of the law; as the Eleventh Circuit cogently noted in United States v. Chanthasouxat, to decide otherwise is to endorse “the fundamental unfairness of holding citizens to the traditional rule that ignorance of the law is no excuse while allowing those entrusted to enforce the law to be ignorant of it.” 342 F.3d at 1280 (internal citation and quotation marks omitted).
Had the State petitioned for review on the issues of statutory interpretation addressed by the Court of Appeals, we could have based our decision on such an interpretation. In my view, that would have been the more appropriate course, and one by which we could stand firm on the protections of the Fourth Amendment. Then the General Assembly, should it so desire, could rewrite the brake light statute to clearly require that all brake lights operate properly, which it could do with alacrity. Then our police officers could continue the long-standing practice of stopping cars with malfunctioning brake lights; stops like this one would be constitutional; and we would have avoided eviscerating the “objectively reasonable” standard of the Fourth Amendment, and of our own amended N.C.G.S. § 15A-974. Because the majority has taken this unnecessary route, I respectfully dissent.
CHIEF JUSTICE PARKER and JUSTICE TIMMONS-GOODSON join in this dissenting opinion.

. In 2011 the General Assembly created a statutory “good faith exception” in N.C.G.S. § 15A-974 and explicitly requested that this Court revisit Carter. Act of Mar. 8 2011, ch. 6, 2011 N.C. Sess. Laws 10. This statute was enacted after this defendant’s charges were filed; however, even in the statute, the exception requires that the good faith belief be “objectively reasonable.” N.C.G.S. § 15A-974(a)(2) (2011).


. The same concern prompted the Ninth Circuit to reject exactly this argument in United States v. Lopes-Soto: “To create an exception here would defeat the purpose of the exclusionary rule, for it would remove the incentive for police to make certain that they properly understand the law that they are entrusted to enforce and obey.” 205 F.3d at 1106.